173 S.W.3d 246 (2005)
KENTUCKY BAR ASSOCIATION, Movant
v.
Joel R. EMBRY, Respondent.
No. 2004-SC-000763-KB.
Supreme Court of Kentucky.
October 20, 2005.
Bruce K. Davis, Executive Director, Linda Gosnell, Chief Bar Counsel, Kentucky Bar Association, Frankfort, KY, Counsel for Movant.
Joel R. Embry III, Hopkinsville, KY, Counsel for Respondent.

OPINION AND ORDER
The Kentucky Bar Association (KBA) moves this Court to enter an Order of permanent disbarment pursuant to our previous Order of January 20, 2005, or in the alternative to enter a Show Cause Order directing Joel R. Embry (Embry), KBA no. 20905, to show cause why the permanent disbarment provisions of the Court's previous Opinion and Order should not be imposed. We find the Show Cause Order to be unwarranted and enter an Order of permanent disbarment.
This Court previously entered an Order placing Embry on a five-year suspension in connection with the misconduct charged in KBA File 7281. That Order of January 20, 2005 required Embry to comply with the terms of his criminal probation for the underlying criminal conduct involving the manslaughter of his mother. At the time of the hearing in the disciplinary case, Embry was on probation for that crime.
We specifically ordered "that Respondent comply with the terms of probation imposed by the Court pursuant to his criminal convictions, and that any violations of such terms resulting in the revocation of probation would result in permanent disbarment." The KBA received a letter dated October 11, 2004 from Embry's counsel. It stated that Embry had admitted using cocaine since being placed on criminal probation, and had tested positive for cocaine after the date of his testimony before the KBA in June in connection with the underlying disciplinary case. Subsequently, the KBA obtained a copy of an Order dated October 25, 2004 from the Christian Circuit Court revoking Embry's probation after a probation revocation hearing, which included a finding of cocaine use. Embry was remanded to the custody of the Department of Corrections to complete service of his ten-year prison sentence.
The record shows a clear lack of compliance with the terms of our previous Order. Upon the foregoing facts and charges, we hold that the recommendation of the KBA should be adopted. Therefore, it is ORDERED that:
1. Joel R. Embry is hereby permanently disbarred from the practice of law in the Commonwealth of Kentucky for violating the Court's Order of January 20, 2005.
2. In accordance with SCR 3.450, Embry is directed to pay all costs associated with these disciplinary proceedings in the amount of $814.59 for which execution may issue from this Court upon finality of this Order.
All concur.
ENTERED: October 20, 2005.
/s/ Joseph E. Lambert
Chief Justice.
*247